Citation Nr: 0307648	
Decision Date: 04/22/03    Archive Date: 04/30/03	

DOCKET NO.  93-07 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the 
residuals of a bilateral urethral transplant, secondary to 
pyelonephritis. 

2.  Entitlement to a rating in excess of 10 percent for 
scoliosis of the thoracic spine with degenerative spurring. 

3.  Entitlement to a rating in excess of 10 percent for 
scoliosis of the lumbar spine with degenerative spurring.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from February 1968 to November 1969.  

This case was previously before the Board of Veterans' 
Appeals (Board) on several occasions, the last time in August 
2000.  Each time, it was remanded for further development.  
In September 2002, following the requested development, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, confirmed and continued the following ratings 
for the indicated service-connected disabilities:  Bilateral 
urethral transplant, secondary to pyelonephritis, 30 percent 
disabling; scoliosis of the thoracic spine with degenerative 
spurring, 10 percent disabling; scoliosis of the lumbar spine 
with degenerative spurring, 10 percent disabling.  
Thereafter, the case was returned to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  The veteran's residuals of a bilateral urethral 
transplant, secondary to pyelonephritis, manifested primarily 
by complaints of kidney pain and some permanent changes in 
the right upper pole of the kidney secondary to reflux.  

2.  The veteran's scoliosis of the thoracic spine with 
degenerative spurring is manifested primarily by complaints 
of pain.

3.  The veteran's scoliosis of the lumbar spine with 
degenerative spurring, manifested primarily by pain on 
motion, morning stiffness, and some limitation of motion, is 
productive of no more than slight impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a 
bilateral urethral transplant, secondary to pyelonephritis, 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115(a), Diagnostic 
Code (DC) 7508 (2002) (prior to February 17, 1994, rated 
under 38 C.F.R. § 4.115(a), DC 7502, 7504, 7508-7511).

2.  The criteria for a rating in excess of 10 percent for 
scoliosis of the thoracic spine with degenerative spurring 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, DC 5010, 5291 (2002).

3.  The criteria for a rating in excess of 10 percent for 
scoliosis of the lumbar spine with degenerative changes have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
DC 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law. On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A.  

By virtue of information sent to the veteran in Board 
remands, dated in August 1994, February 1998, and August 
2000; the statement of the case (SOC); supplemental 
statements of the case (SSOC); and in a March 2001 letter, 
the veteran and his representative were notified of the 
evidence necessary to substantiate the claims of entitlement 
to increased ratings for the veteran's service connected 
urologic disorder, thoracic spine disability, and lumbar 
spine disability.  Indeed, the SSOC issued in September 2002 
sets forth the provisions of the enabling regulations 
applicable to the VCAA.  Those provisions informed the 
veteran of what evidence and information VA would obtain for 
him, with specific references to such materials as government 
reports and medical records.  The RO also explained what 
information and evidence the veteran needed to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  In fact, in February 
1995 and September 2000, the RO specifically requested that 
the veteran identify all health care providers who have 
treated him for any of the disabilities at issue.  On the 
following dates, the VA (primarily the RO) requested records 
from the indicated facilities:  February 1990, September 
1992, February 1997, March 1998, July 1999, May 2000, March 
2001 - VA Medical Center (MC) in Las Vegas, Nevada; February 
1995 - VAMC's in Charleston, South Carolina; Loma Linda, 
California; and Lexington, Kentucky; October 1995 - Desert 
Springs Hospital; October 1995 and January 1996 - A. B. S., 
M.D.; November 1995 - D. G., M.D.; March 1996 - VAMC in 
Lexington, Kentucky; and September 2000 and March 2001 - from 
the Social Security Administration.  In March 2001, the RO 
also requested that the veteran identify all treatment dates 
at the VA Medical Center in Long Beach, California
Evidence received in association with the current appeal 
consists of records from the VAMC's in Las Vegas, Loma Linda, 
Long Beach, and San Diego, reflecting the veteran's treatment 
from October 1989 to January 2003; a December 1989 report 
from Desert Springs Hospital; an October 1990 report from a 
private chiropractor; an October 1994 report from A. B. S., 
M.D.; a July 1995 report from Desert Urology and Sunrise 
Hospital and Medical Center; a January 1996 report from D. 
B., D.C.; and a January 1997 report from Sunrise Hospital and 
Medical Center.

In conjunction with his appeal, the veteran underwent the 
following examinations, which were performed by or on behalf 
of the VA on the dates indicated:  orthopedic examinations in 
August 1991, October 1992, May 1995, May 1998, September 1998 
(plus addendum, dated in October 1998), and August 1999; 
neurologic examinations in August 1991 and August 1999; 
urologic examinations in August 1991, May 1995, November 1995 
and May 2002 (plus addendum, dated in July 2002); and a 
general medical examination in November 1995.  The reports of 
those examinations have been associated with the claims 
folder.

In September 1992 and July 1999, the veteran had hearings on 
his appeal at the RO before a local hearing officer.  The 
transcripts of those hearings have been associated with the 
claims folder. 

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim.  It appears that all relevant evidence identified by 
the veteran has been obtained and associated with the claims 
folder.  In this regard, it should be noted that he has not 
identified any outstanding evidence (which has not been 
sought by the VA) which could be used to support any of the 
issues on appeal.  Accordingly, there is no need for further 
development of the evidence in order to meet the requirements 
of the VCAA.  

II.  The Facts

In December 1989, the veteran was admitted to Desert Springs 
Hospital with complaints of abdominal pain.  A urinalysis 
revealed a red blood cell count of 7100 and a white blood 
cell count of 20,500.  Blood urea nitrogen (BUN) was 21 and 
the creatinine level was 1.7.  The veteran's blood pressure 
readings were 130/86, 150/80, and 120/70.  An intravenous 
pyelogram showed a left distal urethral stone with 
obstruction.  The veteran appeared to be in a moderate to 
severe amount of distress secondary to pain.  

On examination, the veteran was described as well developed 
and well nourished.  The diagnosis was left sided distal 
urethral calculus, status post two urethral cystomies done 
for reflux in the past.  Thereafter, the veteran was 
transferred to the VA Medical Center in Loma Linda, 
California.  The veteran's white blood cell count on 
admission was 21.1 which diminished to 12.4 after the 
institution of antibiotics.  The urinary culture was negative 
for growth bacteria.  The veteran underwent a cystoscopy, 
retrograde pyelogram, and placement of a left double J 
urethral catheter.  Thereafter, his left flank pain 
diminished.  At discharge, he was ambulating without 
difficulty and was eating a full and regular diet.  He was a 
febrile and his serological studies were essentially within 
normal limits.  At discharge, the diagnosis responsible for 
the length of the veteran's stay was reportedly urosepsis.  
Urolithiasis was also diagnosed.  

During his stay at Desert Springs Hospital in December 1989, 
an intravenous pyelogram revealed a bilateral hydronephrosis, 
mild on the right and slightly worse on the left.  There was 
a 1 centimeter stone in the distal left ureter.  Despite the 
marked dilatation of the left ureter, the degree of 
obstruction was relatively mild, as there was prompt 
symmetric function.  The etiology of the bilateral and 
chronic hydronephrosis was not apparent on the study.  

VA outpatient treatment records, dated from October 1989 
through July 1991, show that the veteran was treated for 
various disorders, including a urethral stone and low back 
pain.  His height was variously measured as 5 feet, 6 inches 
or 5 feet, 7 inches, and his weight was between 143 and 163 
pounds.  His systolic readings ranged from 98 to 150 and his 
diastolic readings ranged from 64 to 86.  In August 1991, the 
veteran was issued a transcutaneous nerve stimulator (TENS).  

VA medical records show that in January 1990, the veteran 
passed left urethral stone. In January 1990, the veteran 
underwent a cystoscopy which revealed an opacity at the 
distal ureter, consistent with a stone, with a reimplanted 
ureter in the left lateral dome.  A subsequent pathological 
report confirmed the presence of a renal calculus.  

In April 1990, the veteran reported that he was still feeling 
flank pain consistently.  There was no hematuria or urgency.  

An abdominal ultrasound, performed by the VA in May 1990 
revealed a small, nonobstructing calculus within the lower 
right kidney.  An intravenous pyelogram, performed that same 
month revealed right sided renolithiasis; findings suggestive 
of right urethral calculus with complete obstruction; and 
moderate post void residual.  

In October 1990, the veteran received private chiropractic 
treatment for his cervical, thoracic, and lumbar spines.  

VA medical records, dated in April 1991, show that the 
veteran passed a small kidney stone.  In July 1991, the 
veteran was treated for chronic low back pain due to 
scoliosis.  He was moderately tender over both lumbar 
muscles, and his range of motion was moderately diminished.  
Straight leg raising was restricted by 15 degrees.  Deep 
tendon reflexes were equal.  

During an orthopedic examination performed for the VA in 
August 1991, the veteran reported that he had been receiving 
chiropractic treatment, as well as physical therapy from the 
VA.  He denied any injury to his back subsequent to service.  
The veteran stated that he almost always had pain in his 
lower back and described it as a constant ache or soreness.  
He reportedly could not bend or lift more than 15 pounds.  He 
also reportedly had difficulty driving, riding, or sitting, 
and it was noted that he had problems with walking.  Sneezing 
and sexual relations aggravated his back pain.  He reported 
the use of frequent hot baths and medication.  His history of 
pyelonephritis was noted.  

On examination, the veteran had a right dorsolumbar rib hump.  
He was tender in the dorsal and lumbar spines.  He was able 
to flex to 70 degrees and extend to 15 degrees.  He could 
rotate to either side to 75 degrees and could abduct to 
45 degrees.  His right calf measured 15 inches, and his left 
calf measured 14 inches.  Motor power of the lower 
extremities, as well as a sensory examination, were normal.  
Straight leg raising could be performed to 70 degrees, 
bilaterally, and knee and ankle reflexes were symmetrical at 
1 plus.  X-rays, taken by the VA the previous month indicated 
four lumbar vertebrae slightly narrowing at the last 
interspace.  The diagnoses were history of pyelonephritis and 
urinary problems; chronic low back pain; and minimal 
arthritis.  The examiner stated that the veteran had a 
relatively normal physical examination, in spite of his 
complaints to the contrary.  The examiner did not see how the 
basis of the examination could increase the veteran's 
impairment rating.  

During a nephrology examination, performed for the VA in 
August 1991, the veteran reported about 6 to 10 episodes of 
stone passage.  He also reported continuous back pain.  
Laboratory work which accompanied the veteran, including a 
BUN and creatinines which had been normal on several 
occasions; an unremarkable electrolyte panel; normal calcium 
and phosphorous values; and one uric acid level of 3.7.  The 
examiner noted that the uric acid level was low but that the 
veteran was not taking any medication which would change it.  
Complete blood cell counts indicated a modest elevation in 
the platelet count.  Three urinalyses performed at the VA 
were unremarkable.  A urinalysis done during the examination 
was also unremarkable.  The veteran had reportedly not had 
any chest complaints, including angina or tachycardia.  He 
also denied nausea, vomiting, hematemesis, melena, and 
jaundice.  He stated that his major disability related to his 
back and that he had scoliosis and a short left leg.  The 
veteran felt that that disorder prevented him from doing any 
useful work.

On examination, the veteran was reportedly slightly 
overweight.  His blood pressure was 100/82, and he appeared 
to be comfortable.  There was no obvious organomegaly, 
although the examiner noted that subtle findings would be 
difficult to evaluate.  The veteran had a large midline 
abdominal scar, which he said was from his urethral surgery.  
His bladder was at palpable, and the urethral medius looked 
unremarkable.  His external genitalia were unremarkable, and 
the scrotum contents were normal, without any untoward 
masses.  The prostate was symmetrical, slightly enlarged, and 
nontender.  There was no peripheral edema, femoral pulses 
were easily palpable without bruits.  Popliteal pulses were 
diminished.  Pedal and tibial pulses were difficult to feel 
and reportedly could even be absent.  The extremities were 
somewhat cool, although not cyanotic.  The examiner's 
impression was that no active signs of renal disease.  He 
noted, however, that he had only the above mentioned data to 
go on and that the films and operative reports were not 
available to him.  He also noted that he did not have 
creatinine clearance data or metabolic stone evaluations.  
The examiner noted that while there may be some persistent 
pain from the veteran's urethral surgeries and possibly 
recurrent urethral infections, he could not state so at that 
time, given the incomplete data.  He noted that the veteran 
did have a stent in his left ureter; however, whether or not 
that caused pain or disability the examiner could not state.  
The examiner also noted that the veteran had chronic back 
pain with difficulty secondary to scoliosis.  In regard to 
the history of recurrent stone formation, the examiner 
suggested that the veteran be evaluated fully at the VA 
clinic or by a nephrologist as to whether he should be taking 
medication to prevent the recurrence of problems with renal 
stones.  Twenty-four hour urine testing was also recommended.  
The examiner noted that the veteran had a relatively low 
serum uric acid but that he did not have any indication for 
treatment or further therapy thereof.  

VA outpatient records, dated from February 1992 to March 1998 
show that the veteran's body weight was between 130 and 140 
pounds and that his diastolic reading was between 91 and 110.  
His systolic reading was between 60 and 78.  

In September 1992, the veteran had a hearing at the RO.  He 
testified that he had had low back pain for many years.  He 
noted that he passed kidney stones frequently, the most 
recent being a couple of weeks earlier.  He noted that he did 
not have blood in the urine and that he was able to sleep 
through the night.  As to his back problem, the veteran 
testified that he had difficulty going up and down stairs and 
performing simply daily chores, such as changing a tire.  He 
also testified that he was unable to participate in sports of 
any type.  He stated that his back hurt all the time, 
sometimes worse than others.  He also stated that he had to 
take a hot bath just to get started in the morning.  He said 
that he could walk about three miles without bad pain.  He 
noted that after prolonged sitting for example two to three 
hours, he would be stiff when he tried to get up.  He also 
noted that his back disability affected his ability to drive.  
He reported that the back pain radiated into his legs.  He 
also reported muscle spasms in the low back several times a 
week.  

X-rays of the veteran's lumbar spine, taken by the VA in July 
1991 revealed that the vertebral bodies and disc spaces were 
intact.  No abnormalities were seen within the posterior 
elements, and the spinous processes and transverse processes 
were intact.  The sacroiliac joints also appeared normal.  

In October 1992, the veteran again underwent a VA orthopedic 
examination.  It was noted that he continued to complain of 
back discomfort and intermittent kidney stones.  He had 
reportedly ceased a lot of physical activity and had become 
generally weak.  The back discomfort was described as mild 
and occasionally hard aching and was centered in the 
midthoracic spine, extending down to the lower lumbar region.  

On examination, the veteran walked somewhat stiffly and 
slowly.  There was an increase in the upper thoracic kyphosis 
or round back resulting in hyperextension of the neck.  
Thoracic scoliosis was present.  The thoracic curve was 
convexed to the left and centered in the upper mid portion 
with a compensatory lumbar curve and depression of the right 
shoulder.  The lumbar region was flat.  Extension was limited 
to 15 degrees and was uncomfortable.  The upper extremities 
appeared normal, although the strength was globally 
diminished.  The reflexes and sensation were intact.  An 
examination of the lower extremities revealed no definite 
abnormalities.  The deep tendon reflexes and sensation were 
intact, and the veteran was able to walk on his heels and 
toes and stand on either leg without difficulty.  X-rays of 
the thoracic and upper lumbar spine confirmed the thoracic 
kyphoscoliosis.  They also showed anterior narrowing of the 
disc spaces in the central portion with virtual bony fusion 
at several points.  
The examiner stated that the musculature of the entire back 
was thin and weak.  It was apparent to the examiner that the 
veteran had congenital kyphoscoliosis in the thoracic and 
lumbar region, aggravated by military service.  The examiner 
noted the recurrence of the veteran's kidney stones but did 
not identify a definite cause.  The examiner considered the 
veteran unemployable due to his difficulties.  

An intravenous pyelogram, reportedly performed by the VA in 
December 1992, suggested the presence of bilateral renal 
calculi.  Also noted was mild right hydronephrosis and 
probable bladder diverticulum.  

VA outpatient treatment records, dated from February to 
April, 1994, show that the veteran was treated for kidney 
stones.  His blood pressure was variously measured as 90/56, 
90/68, and 102/62.  His body weight was variously reported as 
134 1/2 pounds and 139 1/2 pounds.  

X-rays of the veteran's abdomen, taken by the VA in February 
and March 1994 revealed bilateral nephrolithiasis showing an 
increase in size and shape, compared to a December 1992 
examination.  A .5 centimeter calcified calculus was noted in 
the left ureterovesical junction.  

In March 1994, VA laboratory testing revealed that the 
veteran's red blood cell count was high at 8 to 12.  

In May 1994, the veteran was treated by the VA for bilateral 
renal stones.  Bilateral ureteral stent placement was 
attempted but was unsuccessful due to the veteran's anatomy 
from a previous ureteral implantation.  Therefore, the 
veteran was transferred to the VA Medical Center in Long 
Beach, California, for extracorporeal shock wave lithotripsy.  
He tolerated the procedure well and was stable, 
postoperatively.  The diagnosis was bilateral 
nephrolithiasis.  

In October 1994, A. B. S., M.D., prescribed traction for the 
veteran.  

In January 1995, the veteran's BUN was increased.  In January 
1997, the veteran's creatinine and red blood cell count were 
low, and his white blood cell count was high.  His BUN was 
31.  

X-rays of the lumbar spine, taken in February 1995 by the VA 
revealed no fracture, subluxation, osseous or discogenic 
disease of vertebral components.  

In March 1995, the veteran underwent a urologic examination 
for the VA.  It was noted that he had undergone bilateral 
ureteral implantation for reflux.  That procedure was 
followed by recurrent episodes of urolithiasis, treated with 
electroshock wave lithotripsy.  The examination was 
reportedly normal.  It was noted that the veteran required an 
intravenous pyelogram to determine the status of his kidneys.  

During a March 1995 neurologic examination, conducted for the 
VA, the veteran complained of low back pain, intermittently 
severe.  He also complained of intermittent leg weakness.  He 
stated that he could not work due to his back problem.  On 
examination, the veteran's blood pressure was 120/70, and his 
weight was 139 pounds.  The back revealed minimal curvature, 
but the veteran demonstrated a full range of motion in the 
spine.  Strength was 5/5 in all muscle groups, except for the 
tibialis anterior and the iliopsoas muscles, which 
bilaterally showed giveway weakness.  Vibratory sensation was 
intact at the ankles, and the temperature sensation was 
symmetric.  The veteran's gait was normal with respect to 
heel, toe and tandem walking.  The veteran's reflexes were 
two plus and symmetric, including the ankle reflexes.  
Straight leg raising was negative at 90 degrees when the 
veteran was distracted, but positive at 45 degrees only on 
the right, when he was supine.  X-rays revealed some mild 
scoliosis of the thoracic spine and very little evidence of 
degenerative joint disease in the lumbar spine.  

Following the examination, the examiner noted that the 
veteran had some functional overlay to at least some degree 
with respect to his back.  There did not appear to be any 
evidence of neurologic abnormality on the examination.  The 
scoliosis, which was reportedly well documented on the 
veteran's X-rays, did not appear to be causing his current 
symptomatology.  The examiner recommended nerve conduction 
studies in the right lower extremity.  

In March 1995, the veteran underwent an orthopedic 
examination for the VA.  He described pain basically from his 
occiput to his sacrum and tingling in his fingers and legs.  
It was noted that he had been taking multiple medications.  
On examination, he had diffuse tenderness in the entire spine 
to percussion.  In spite of that tenderness, he had good 
flexion of the lumbar spine, and the examiner saw no 
scoliosis in the lumbar or thoracic spine.  Straight leg 
raising was negative at 90 degrees, and sensation, muscle 
strength, and reflexes were normal.  X-rays of the lumbar and 
lower thoracic spines appeared to be normal.  Minor scoliosis 
was noted in the upper thoracic spine with a very, very small 
compensatory curve in the lumbar spine.  The veteran did not 
limp.  The examiner concluded that the veteran had minimal 
scoliosis, which he suspected was stable.

In March 1995, the veteran's claim for Social Security 
disability benefits was denied.  

In July 1995, the veteran underwent a left ureteroscopy with 
laser/bilateral ESWL for kidney stones.  On intravenous 
pyelogram, performed several days earlier, had revealed a 1 
centimeter left ureterovesical junction stone and probable 
bilateral papillary necrosis, bilateral renal stones.  

In August 1995, the veteran was hospitalized by the VA for 
repeat bilateral ESWL for recurrent stone disease.  That 
procedure was performed on the right renal calculus without 
complication.  He also underwent a cystoscopy for extraction 
of a bladder stone.  During the hospitalization, it was noted 
that his blood pressure was 94/60.  He was described as a 
thin, scoliotic male in no apparent distress.  

VA laboratory studies, performed in November 1995 show that 
the veteran's white blood cell count was high at 15.  Urea 
nitrogen was also high at 22.  

In November 1995, the veteran underwent a VA urologic 
examination.  He complained of back pain and severe pain with 
the passage of kidney stones.  The veteran reportedly 
urinated every four hours and had nocturia times two.  His 
last stone reportedly passed three weeks earlier.  The 
diagnoses were pyelonephritis pyelolithiasis.  

In November 1995, the veteran also underwent a VA orthopedic 
examination.  He stated that he had last worked in 1985 as a 
steel worker and that his low back pain had increased since 
that time.  On examination, he demonstrated mild thoracic 
scoliosis, convexed to the right.  There was lumbosacral 
spine joint tenderness.  There was no paraspinal muscle 
spasms and no sciatic notch tenderness.  Straight leg raising 
was accomplished to 75 degrees.  Goldthwait's sign was 
negative, bilaterally.  The musculature of the back was 
reportedly normal.  The following range of lumbar spine 
motion was noted:  Forward flexion--75 degrees; backward 
extension--20 degrees; flexion--40 degrees, bilaterally; and 
rotation--35 degrees, bilaterally.  There was objective 
evidence of pain on flexion and extension.  No muscle atrophy 
or footdrop was noted.  The various diagnoses were thoracic 
scoliosis and degenerative disc disease of the lumbosacral 
spine.  

In November 1995, the veteran also underwent a VA general 
medical examination.  In part, he complained of severe back 
pain which was increased with prolonged standing and walking, 
as well as bending, pushing, and pulling.  The veteran 
reportedly weighed 126 pounds and that his maximum weight 
during the previous year had been 150 pounds.  His build and 
state of nutrition were described as ectomorphic.  His 
carriage was erect, his posture was upright, and he did not 
have an antalgic gait.  His blood pressure was 100/60.  The 
diagnoses included thoracic scoliosis, degenerative disc 
disease of the lumbar spine, pyelonephritis, and 
pyeloureterolithiasis.  

In January 1996, the veteran was treated by D. P. B., D.C., 
in part, for complaints of pain in his neck and low back.  
The cervicodorsal and lumbosacral ranges of motion were 
limited and performed with pain and stiffness.  Bilateral leg 
raising was positive, bilaterally.  Palpation over the 
spinous processes and into the paravertebral musculature 
revealed pain and tenderness throughout the spine.  X-rays of 
the cervical and lumbar spines revealed osteoarthritis and 
decreased disc spacing accompanied by severe levoscoliosis, 
apexed at T3.  Following the examination, the relevant 
diagnoses were lumbar sprain/strain; lumbar 
neuritis/neuralgia; lumbar nerve root compression; and lumbar 
disc degeneration.  

VA outpatient records, reflect the veteran's treatment from 
February 1996 to April 1997.  The various disabilities 
included chronic low back pain and superimposed recurrent 
urolithiasis.  The veteran's weight ranged from 129 pounds to 
143 1/2 pounds.  His systolic readings ranged from 82 to 110, 
and his diastolic readings ranged from 45 to 72.  His white 
blood count was consistently elevated, and in January 1997, 
his albumin was decreased.  

In March 1997, the veteran underwent a VA general medical 
examination.  It was noted that the veteran had continued 
loss of ability to work due to his service-connected 
pyelonephritis in both kidneys.  Thoracic and lumbar 
scoliosis was also reported.  The veteran stated that the 
constant ache in his midback, from the lumbar area to the 
upper thoracic spine was 3 to 9 on a scale of 0 to 10, with 
10 being the worst.  His weight was 150 pounds both at the 
time of his examination and is the highest weight he had 
achieved during the previous year.  He walked with a 
nonantalgic gait.  

An evaluation of the musculoskeletal system revealed mild 
scoliosis of the thoracolumbar spine, rotary type.  There was 
no loss of the normal lordotic lumbar curve.  There was also 
no tenderness of the paraspinal muscles on either side of the 
spine and no muscle spasm present.  Muscle strength was 
normal and straight leg raising was accomplished to 90 
degrees, bilaterally.  Goldthwait's sign was negative.  The 
veteran demonstrated the following range of low back motion:  
Flexion--95 degrees; extension--10 degrees; right rotation--
20 degrees; left rotation--35 degrees; left lateral flexion--
40 degrees; and right lateral flexion--30 degrees.  X-rays of 
the thoracic spine revealed mild rotary scoliosis, but were 
otherwise negative.  X-rays of the lumbosacral spine were 
negative.  Such findings had reportedly been stable since 
February 1995.  
Following the general medical examination, the various 
diagnoses included pyelonephritis, bilateral, status post 
ureteral transplants times two; and rotary scoliosis of the 
thoracolumbar spine.  Laboratory tests, performed by the VA 
in April 1997, show that the veteran's blood urea nitrogen 
was high.  His white blood cell count was also high.  

VA outpatient records reflect the veteran's treatment from 
December 1997 to August 1999 for various disabilities, 
including a backache.  His weight ranged from 112 pounds to 
128 pounds.  His systolic readings ranged from 98 to 108, and 
his diastolic readings ranged from 58 to 80.  In May 1999, it 
was noted that the veteran was permanently and totally 
disabled due to chronic pain.  

In May 1998, the veteran underwent a VA orthopedic 
examination.  He complained of constant back pain, stiffness, 
and trouble bending over.  He stated that he really couldn't 
do much because his back hurt him.  He could reportedly walk 
six to seven blocks.  He stated that he had no sciatica.  

On examination, the veteran demonstrated a normal gait.  He 
was slender and had very minor thoracic scoliosis.  In spite 
of the scoliosis, he was quite flexible and was correctable 
on bending to the right, as well as bending to the left.  
There was no pain to palpation of the thoracic spine.  The 
veteran demonstrated the following range of lumbar spine 
motion:  Flexion--70 degrees; hyperextension--15 degrees; 
lateral bending--30 degrees, bilaterally; and rotation in 
excess of 50 degrees.  Straight leg raising was negative at 
90 degrees.  The sensation in the lower extremities was 
normal, and reflexes at the knee and ankle were two plus and 
equal, bilaterally.  The examiner reviewed the X-rays and 
noted that the veteran had minor thoracic scoliosis which 
started in the lower cervical area about C6 or C7.  He noted 
that there was less than 15 degrees of scoliosis and 
absolutely no secondary changes.  The relevant diagnosis was 
thoracic scoliosis without secondary changes.  The examiner 
noted that he had reviewed the claims folder and stated the 
only problem he was having was the fact that the veteran was 
a poor historian.  The examiner reported that he was unable 
to get a feel for the veteran's activity level, except that 
the veteran did not do very much in a day.  It was noted that 
his inactivity didn't seem to be particularly related to his 
back but rather his lifestyle.

In September 1998, the veteran again underwent a VA 
orthopedic examination.  He described constant aching pain in 
his mid and lower back.  There was reportedly nothing that he 
did to aggravate the pain in his lower back.  It was noted 
that he occasionally wore a back support and that he 
occasionally used a TENS unit.  The pain from his lower back 
reportedly radiated into both thighs.  He also occasionally 
experienced numbness and tingling in his left leg.  

Examination of the thoracolumbar spine revealed that the 
veteran had 87 degrees of active forward flexion and 92 
degrees of passive forward flexion with minimal pain at the 
extremes.  There was no fatigue or lack of endurance and no 
muscle spasm asymmetry, or weakness, detected.  The visual 
examination of the thoracic spine revealed no obvious 
scoliosis.  The pelvis was level, and there was no lumbar 
scoliosis.  There was moderate muscle spasm at the 
thoracolumbar junction, bilaterally.  Straight leg raising 
was negative, bilaterally.  Motor power in the lower 
extremities was 5 plus/5 plus and the comprehensive sensory 
examination of the lower extremities showed a normal 
dermatomal pattern.  Reflexes were two plus and equal at the 
knee and ankle.  The plantar response was downward, 
bilaterally.  Lower extremity measurements were as follows:  
Calves--13 inches on the right and 12 1/2 inches on the left.  
The thighs measured 16 inches in circumference, bilaterally, 
and the veteran's legs were each 36 1/2 inches long.  There 
was no evidence of swelling or deformity.  X-rays of the 
lumbar spine reportedly showed only four nonrib bearing 
lumbar type vertebra present.  Mild facet sclerosis was noted 
at the lumbosacral junction.  X-rays of the thoracic spine 
reportedly showed an X-shaped scoliosis.  Twelve rib bearing 
thoracic type vertebra were present.  There were mild 
degenerative end plate hypertrophic changes scattered 
throughout the thoracic spine.  Following the examination, 
the relevant diagnoses were degenerative thoracic scoliosis 
and lumbar spondylosis.  The examiner commented that the 
veteran was limited in his activities which required 
repetitive bending, stooping, twisting, or squatting.  He was 
also reportedly limited in activities which required him to 
carry more than 15 pounds.  
In an addendum, dated in October 1998, the physician who 
performed the VA orthopedic examination included the 
following range of thoracolumbar spine motion:  Extension--30 
degrees active, 35 degrees passive; lateral bending--
45 degrees active, 45 degrees passive; and right and left 
lateral rotation--55 degrees active, 65 degrees passive.

In July 1999, the veteran had a hearing at the regional 
office.  He reported that his kidneys hurt but noted that he 
was not having a problem urinating.  He testified that the 
kidney stones were gone.  He stated that his back hurt every 
day and that he continued to take a hot bath every morning.  
He also testified that he had difficulty walking two blocks 
to the store.  

In August 1999, the veteran underwent an orthopedic 
examination for the VA.  His treatment reportedly consisted 
of reevaluations and pain medication.  He complained of pain 
at all times and stated that he was required to sleep on the 
sofa with a board underneath the cushions.  He denied the use 
of a lumbar support, because it bothered him.  Reportedly, he 
occasionally had numbness and tingling in his lower 
extremities.  He stated that since he was last seen in 
September 1998, he had experienced the onset of bilateral leg 
pain.  

On examination, the veteran demonstrated the following range 
of motion of the lumbar spine:  Flexion--85 degrees active, 
87 degrees passive; extension--10 degrees active, 12 degrees 
passive; right and left lateral bending--25 degrees active 
and passive; and right and left lateral turning--40 degrees 
active, 55 degrees passive.  There was reportedly no pain, 
fatigue, weakness or lack of endurance with range of motion 
of the lower back.  There was no spasm or weakness in the 
lower back.  There was mild diffuse tenderness throughout the 
thoracolumbar musculature.  There were no postural 
abnormalities or fixed deformities, and the musculature of 
the back showed no signs of atrophy or asymmetry.  Motor 
power measured 5 plus/5 plus, bilaterally.  A comprehensive 
sensory examination of the lower extremities revealed a 
normal dermatomal pattern.  Straight leg raising was 
negative, bilaterally.  The reflexes were two plus and equal 
at the knees, and ankles.  The veteran's plantar response was 
downward, bilaterally.  The following lower extremity 
measurements were reported:  Ankles--8 3/4 inches on the 
right and 8 3/8 inches on the left; calves--12 1/8 inch on 
the right and 11 3/4 inches on the left; knees--13 1/2 
inches, bilaterally; and thighs, 16 inches, bilaterally.  The 
veteran's legs were 36 3/4 inches long on the left and 37 
inches long on the right.  There was no swelling or 
deformity.  An MRI of the lumbar spine reportedly showed a 
completely sacralized L5 segment making L4 - L5, the lower 
most disc.  The 12 ribs were hypoplastic.  There was a small 
dorsal disc protrusion at L4-5 without resultant major nerve 
root compromise, lateralizing slightly to the right.  

Following the orthopedic examination, the diagnoses were 
thoracolumbar pain, secondary to a combination of 
degenerative thoracic scoliosis and L5-S1 degenerative disc 
disease; and no signs of lumbar radiculopathy.  

Laboratory testing, performed by the VA in August 1999, 
revealed that the veteran's red blood cell count was low and 
that his BUN/creatinine was high.  His urea nitrogen was also 
high.  

In August 1999, the veteran also underwent an examination of 
his peripheral nerve for VA compensation and pension 
purposes.  The claims file was reviewed by the examiner.  The 
veteran reported that his back pain had become worse and that 
he had flare ups from time to time.  The pain reportedly 
became worse when he caught a cold or by prolonged sitting.  
It was noted that the veteran was unable to exercise.  He 
stated that the pain was constant and that the symptoms were 
worse in the morning.  In addition to pain, he reported 
weakness, fatigue, and functional loss.  He stated that he 
took pain medication.  He denied paresthesia but noted that 
there were specific nerves involved.  

On examination, the veteran presented as a thin, almost 
cachectic appearing man who was in no distress.  Sensation 
was normal and strength was 5/5.  When testing the lower 
extremities, a variable amount of effort was noted.  The 
examiner walked with a broadbased and somewhat peculiar gait.  
Although he was able to walk on his toes, his legs showed a 
sudden lapse in a nonphysiologic manner.  Such circumstance 
was also seen with heel walking.  The examiner did not see 
any fasciculations or atrophy, although it was noted that the 
veteran's legs appeared thin when he walked.  Reflexes were 
two plus and symmetric in the upper extremities and one plus 
in the lower extremities.  The toes were neutral.  Sensation 
was normal to vibration and temperature in both lower 
extremities.  There was no evidence of brain disease or 
injury, spinal cord disease or injury, cervical disc disease, 
or trauma to the nerve roots.  There was also no specific 
major nerve involves.  There was no paralysis, neuritis, or 
neuralgia, and there was no muscle wasting or atrophy, other 
than the thin appearance of the veteran's legs, which was 
symmetric.  The range of lumbar motion was reported as 
follows:  Flexion--50 degrees; extension--20 degrees; and 
lateral flexion--25 degrees, bilaterally.  The examiner found 
no additional limitation by pain, fatigue, weakness, or lack 
of endurance.  The examiner noted that the veteran complained 
of pain at the extremes of the range of motion.  
Electromyographic and nerve conduction studies were 
essentially normal.  The diagnoses were low back pain; 
scoliosis; and symptom magnification.  

VA outpatient records, dated from August 1999 to May 2000, 
show that the veteran continued to complain of back pain.  In 
March 2000, he reportedly passed five kidney stones.  An 
X-ray of the kidney, urethra, and bladder, revealed 
nephrolithiasis of the left kidney.  There was also a small 
solitary lithiasis at the right kidney.  

The VA medical records, dated from August 1999 to May 2000, 
show that the veteran's weight varied from 114.8 pounds to 
126 pounds.  His systolic readings were between 86 and 124.  
His diastolic readings were from 50 to 78.  

VA outpatient treatment records, dated from May 2000 to 
January 2002 show that the veteran continued to be followed 
for low back pain and for urologic disability.  In May 2001, 
his BUN/creatinine was high, as was his urea nitrogen.  They 
remained high through testing in September 2001.  In October 
2000 and June 2001, it was noted that the veteran had passed 
additional kidney stones.  In May 2001, the veteran reported 
a flare up of his back pain over the left costovertebral 
angle and right flank areas.  

From September 2000 to January 2002, the veteran's systolic 
readings ranged from 95 to 123, and his diastolic readings 
ranged from 60 to 76.  His weight ranged from 119 to 131 
pounds.  

In May 2002, the veteran underwent a VA genitourinary 
examination.  The examiner noted that shortly after entering 
service, the veteran was found to have bilateral 
vesicoureteral reflux.  He underwent staged reimplants and 
did well until about 1988, when bilateral renal calculi were 
first diagnosed.  Spontaneous stone passage was the result, 
and that reportedly increased until 1994.  At that time, the 
veteran was found to have bilateral renal calculi of such 
size that it was unlikely that he would pass them 
spontaneously.  Attempts were made to pass stents 
transurethrally, but that was not possible because of the 
distorted anatomy caused by the reimplants.  It was noted 
that thereafter, the veteran underwent ESWL with success.  
The examiner found an X-ray in the claims folder, dated in 
February 1989, which demonstrated a significant loss of renal 
parenchyma on the right side, indicative of a chronic 
pyelonephritis.  The veteran stated that despite a high fluid 
intake, the veteran had had increasing episodes of stone 
passage in recent years, amounting to approximately 10 per 
year.  It was noted that he did not have significant lower 
urinary tract symptoms, except for some frequency, which 
could well be attributed to increasing fluid intake.  It was 
also noted that he had co-morbidity of chronic back pain on 
morphine, etc., unrelated to his urinary tract problems.  

A physical examination revealed the veteran's abdomen to be 
soft and tender without palpable organomegaly or masses.  
There was a well healed low midline incision.  External 
genitalia were unremarkable, and the veteran's prostate gland 
was small and benign.  The impression was status post 
bilateral ureteral implantation for probable congenital 
vesicourethral reflux with resultant right pyelonephritis and 
chronic stone forming problem.  The examiner commented that 
the surgical bilateral reimplants in service were evidently 
successful in stopping the veteran's congenital 
vesicourethral reflux but that they did not alter the damage 
done by the reflux, that is chronic pyelonephritis.  The 
examiner stated that the recurrent stone formation might or 
might not be related to the problem with reflux and the 
reimplantation.  It was recommended that the veteran have an 
annual renal ultrasound and X-rays to determine his stone 
burden and allow a prediction to be made as to whether stone 
passage was likely to occur spontaneously or whether some 
intervention was required.  

In a July 2002 addendum, the VA examiner noted that an 
ultrasound had been performed.  It showed signs of reflux 
nephropathy in the upper pole of the right kidney.  
Otherwise, no abnormalities were noted in the upper tracts.  
There was some residual urine in the bladder, but the 
examiner did not believe that that related to the problems 
for which the veteran was seen and could very well be of no 
significance.  In summary, the examiner stated that there 
were some permanent changes in the right upper pole of the 
kidney secondary to reflux, thoroughly stable, without any 
evidence of active renal disease at the time.  

VA medical records, dated from January 2002 to January 2003 
show that the veteran continued to be followed for various 
disabilities, including back pain and a urologic disorder.  
His weight was between 104 and 115 pounds.  His systolic 
readings ranged from 80 to 120, and his diastolic readings 
ranged from 40 to 72.  Laboratory studies, performed in 
February 2002, revealed that the veteran's white blood cell 
count, uroprotein, BUN/creatinine, urea nitrogen, and 
creatinine levels were all elevated.  The BUN/creatinine was 
29, and the creatinine was 1.5.  In July 2002, laboratory 
studies revealed that the veteran's BUN/creatinine, urea 
nitrogen, and creatinine levels were all within normal 
limits.  His red blood cell count was low.  

III.  Analysis

The veteran seeks increased ratings for his service-connected 
urologic disorder; thoracic spine disability; and lumbar 
spine disability.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2002).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disabilities.  Where, as here, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present (current 
rating period) level of disability is of primary concern.  
Although the recorded history of a disability is for 
consideration in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

A.  Pyelonephritis

At the outset of the veteran's claim, pyelonephritis was 
rated in accordance with 38 C.F.R. § 4.115a, DC 7504 (1989).  
That code, in turn, directed the evaluator to rate 
pyelonephritis as hydronephrosis (pyuria required).  
Hydronephrosis was rated under 38 C.F.R. § 4.115a, DC 7509.  
A 30 percent rating was warranted for moderately severe 
impairment, manifested by frequent attacks of colic with 
infection (pyonephrosis), in which the kidney function was 
greatly impaired.  A higher rating was warranted for severe 
impairment with infection or involvement of the other kidney.  
In such cases, hydronephrosis was to be rated as the absence 
of one kidney with nephritis, infection, or pathology of the 
other.  Removal of one kidney with nephritis, infection, or 
pathology of the other was rated in accordance with 38 C.F.R. 
§ 4.115a, DC 7500.  A 30 percent rating was warranted for the 
absence of one kidney with the other functioning normally.  A 
60 percent rating was warranted for the absence of one kidney 
and mild to moderate impairment of the remaining kidney.  The 
absence of one kidney prior to enlistment in service or the 
congenital nonfunctioning of one kidney required a deduction 
of 30 percent from the 60 percent rating under DC 7500.  
When, under these circumstances, a total disability rating on 
the basis of unemployability was considered to exist, the 
claims folder was to be referred to the director of the VA 
compensation and pension service for the consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b).

During the pendency of the veteran's appeal, the Rating 
Schedule was revised with respect to disabilities of the 
genitourinary system.  See 59 Fed. Reg. 2523 (January 18, 
1994).  That change became effective February 17, 1994.  
Inasmuch as the veteran's claim was filed before the 
regulatory change occurred, he is entitled to application of 
the version most favorable to him.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991); see also VAOPGCPREC 3-00 
(opinion of the VA General Counsel that the decision in 
Karnas is to be implemented by first determining whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
former and current versions of the regulation.  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 1991), can be no earlier than the effective 
date of that change.  The Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.)  In this regard, it should be 
noted that precedential opinions of the VA's General Counsel 
are binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991); 
38 C.F.R. § 14.507 (2002).  

Under the new regulations, chronic pyelonephritis is rated as 
renal dysfunction or urinary tract infection, whichever is 
predominant.  38 C.F.R. § 4.115b, DC 7504.  A 30 percent 
rating is warranted for renal dysfunction manifested by 
albumin constant or recurring with hyaline and granular casts 
or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under DC 7101.  A 
60 percent rating is warranted for constant albuminuria with 
some edema; or, definite decrease in kidney function; or, 
hypertension at least 40 percent disabling under DC 7101.  
38 C.F.R. § 4.115a. 

A 30 percent rating is warranted for a urinary tract 
infection, manifested by recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times per year), and/or requiring continuous intensive 
management.  Poor renal function is to be rated as renal 
dysfunction.  

Hypertensive vascular disease (hypertension and isolated 
systolic hypertension) is rated under 38 C.F.R. § 4.104, DC 
7101.  A 10 percent rating is warranted when the diastolic 
pressure is predominantly 100 or more, or; when the systolic 
pressure is predominantly 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent rating is warranted when the 
diastolic pressure is predominantly 110 or more, or; when 
systolic pressure is predominantly 200 or more.  A 40 percent 
rating is warranted when diastolic pressure is predominantly 
120 or more.  

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For the purposes of this section, the 
term hypertension means that the diastolic blood pressure is 
predominantly 90 millimeters or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 millimeters or greater with a diastolic 
blood pressure of less than 90 millimeters.  38 C.F.R. 
§ 4.104, DC 7101, Note (1).

Ureterolithiasis is rated under 38 C.F.R. § 4.115(b), DC 
7510.  That disorder is to be rated as hydronephrosis, except 
for recurrent stone formation requiring one or more of the 
following:  (1) Diet therapy; (2) drug therapy; (3) invasive 
or noninvasive procedures more than two times a year.  In 
that case, a 30 percent rating is for application.  

A review of the evidence discloses that the veteran's 
service-connected pyelonephrosis is manifested primarily by 
complaints of kidney pain and some permanent changes in the 
right upper pole of the kidney secondary to reflux.  From 
time to time, he also has abnormal laboratory readings, 
variously including his white blood cell count, red blood 
cell count, BUN, uric acid, urea nitrogen, and/or creatinine 
level.  His BUN, however, has always been below 40, and his 
creatinine level has always been below 4.  His primary 
genitourinary problem is recurrent stone formation which may 
or may not be related to his service-connected 
pyelonephritis.  His stones recur as often as 10 times a 
year, and he has received treatment for the recurrent stone 
formation, including ESWL.  Despite such recurrences, both of 
his kidneys generally function normally.  Moreover, there is 
no evidence of colic; constant albuminuria with some edema; a 
definite decrease in kidney function; or hypertension of at 
least 40 percent disabling.  In this regard, the veteran's 
systolic readings have continually been below 160, and his 
diastolic readings have almost always been below 90.  
Finally, there is no evidence that the veteran's service-
connected urologic disorder is productive of any more than 
moderately severe impairment under 38 C.F.R. § 4.115a, DC 
7504, which was in effect prior to February 14, 1994.  
Indeed, the most recent examiner found the veteran's 
pyelonephritis to be thoroughly stable with no evidence of 
active renal disease.  Therefore, there is no basis for a 
schedular rating in excess of 30 percent under the old or new 
regulations.  Accordingly, this  portion of the appeal must 
be denied.  

B.  The Thoracic Spine

The veteran's thoracic spine disorder is rated in accordance 
with 38 C.F.R. § 4.71a, DC 5291.  A 10 percent rating is 
warranted for severe limitation of motion.  

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss due 
to pain and pain on use, specifically limitation of motion 
due to pain on use including that experienced during flare 
ups.  The Court also held that 38 C.F.R. § 4.45 required 
consideration of weakened movement, excess fatigability, and 
incoordination.  Moreover, the Court stated that there must 
be a full description of the effects of the disability on the 
veteran's ordinary activity.  38 C.F.R. § 4.10. 
A review of the evidence discloses that the veteran's 
thoracic spine disability is manifested primary by complaints 
of pain and X-ray evidence of scoliosis.  His range of 
motion, however, is generally good, and there is no evidence 
of fatigue, weakness, lack of coordination, heat, 
discoloration, or swelling.  Such findings are contemplated 
by his 10 percent rating under 38 C.F.R. § 4.71a, DC 5291.  
That is the highest schedular rating permitted under that 
code.  Therefore, the Board has considered the potential 
applicability of other codes to rate his thoracic spine 
disability; however, he does not demonstrate the residuals of 
a fracture (DC 5285); ankylosis (DC 5288); or intervertebral 
disc syndrome (DC 5293) necessary for the implementation of 
those codes.  Under such circumstances, the Board will 
consider the possibility of an extraschedular evaluation.  38 
C.F.R. § 3.321(b)(1) (2002).  Such an evaluation will be 
discussed below.

C.  The Lumbar Spine

Limitation of motion of the lumbar spine is rated under 38 
C.F.R. § 4.71a, DC 5292.  A 10 percent rating is warranted 
for slight limitation of motion of the lumbar spine. A 20 
percent rating is warranted for moderate limitation of motion 
of the lumbar spine, while a 40 percent rating is warranted 
for severe limitation of  
motion. 

Lumbosacral strain is rated in accordance with the provisions 
of 38 C.F.R. § 4.71a, DC 5295.  A noncompensable rating is 
warranted for slight subjective symptoms only.  A 10 percent 
rating is warranted for characteristic pain on motion.  A 20 
percent rating is warranted for muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  A 40 percent rating is warranted for 
severe impairment manifested by listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

A review of the evidence discloses that the veteran's low 
back disability is manifested primarily by complaints of pain 
on motion and stiffness, particularly on awakening.  He 
maintains that such disability precludes prolonged standing, 
walking, or sitting and that he has difficulty negotiating 
stairs.  He also states that he cannot perform simple chores 
such as changing a tire.  The veteran maintains that his back 
disability also causes significant limitation of motion.  
Although a July 1991 record indicated that his range of 
lumbar spine motion was moderately diminished, he has 
generally been able to flex his spine to at least 70 degrees 
and to extend it to at least 10 degrees.  Indeed, the 
preponderance of the evidence shows no more than slight 
limitation of motion.  Moreover, there is no evidence of 
muscle spasm on extreme forward bending or loss of lateral 
spine motion, unilateral, in the standing position.  The 
preponderance of the is also negative for any fatigue, 
weakness, atrophy, lack of coordination, heat, discoloration, 
or swelling associated with the veteran's lumbar spine 
disability.  Although the most recent orthopedic examination 
noted that the veteran walked with a peculiar gait, the 
preponderance of the shows that his gait is normal.  
Accordingly, he more nearly approximates the criteria for a 
10 percent rating under DC 5292 or 5295.  

In arriving at this decision, the Board has considered the 
possibility of a higher schedular rating under other 
potentially applicable DC's.  As with his thoracic spine, he 
does not demonstrate the residuals of a fracture (DC 5285); 
ankylosis (DC 5289); or intervertebral disc syndrome (DC 
5293) necessary for the implementation of those codes.  
Although he reports radiating pain, the preponderance of the 
evidence is against a findings intervertebral disc syndrome.  
An EMG and nerve conduction studies are negative for any 
objective evidence of radiating pain; and his motor power, 
sensation, reflexes, and other neurologic processes are 
generally normal.  

IV.  Extraschedular Considerations

The Board has also considered the possibility of assigning an 
extraschedular evaluation for any or all of the disabilities 
at issue.  The evidence, however, does not show such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  Although the 
veteran is unemployed, there is no evidence that his 
unemployment is due solely to his service-connected 
pyelonephrosis, thoracic spine disability, and/or his lumbar 
spine disability.  Moreover there is no evidence of frequent 
hospitalization for those disorders.  Rather, the record 
shows that the various manifestations of each of those 
disabilities are those contemplated by the regular schedular 
standards.  It must be emphasized that the disability ratings 
are not job specific.  They represent as far as can 
practicably be determined the average impairment in earning 
capacity as a result of diseases or injuries encountered 
incident to military service and their residual conditions in 
civilian occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent evidence to the 
contrary, the Board finds no reason for further action under 
38 C.F.R. § 3.321(b)(1). 


ORDER

Entitlement to a rating in excess of 30 percent for the 
residuals of a bilateral urethral transplant secondary to 
pyelonephritis, is denied.  

Entitlement to a rating in excess of 10 percent for thoracic 
scoliosis with degenerative spurring is denied.  

Entitlement to a rating in excess of 10 percent for lumbar 
scoliosis with degenerative spurring is denied.  


                       
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals
(CONTINUED ON NEXT PAGE)
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

